Case 1:20-cr-00117-DLF Document 10 Filed 07/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 20-MJ-121
: MAGISTRATE NO. 20-MJ-122
GRAHAM LLOYD, : MAGISTRATE NO. 20-MJ-124
RYAN LANE, : MAGISTRATE NO. 20-MJ-123
LEE MICHAEL CANTRELL, : GRAND JURY ORIGINAL
CONNOR JUDD, :
UZZIAH HAIRSTON, : VIOLATIONS:
: 18 U.S.C. § 1361
Defendants. : (Destruction of Government Property)

18 U.S.C. § 1369

(Destruction of Veterans’ Memorials)
18 U.S.C. § 2

(Aiding and Abetting, Causing an Act
to be Done)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about June 22, 2020, within the District of Columbia, defendants GRAHAM
LLOYD, RYAN LANE, LEE MICHAEL CANTRELL, CONNOR JUDD, and UZZIAH
HAIRSTON, did willfully injure or commit depredation against property of the United States, or
attempted to willfully injure or commit depredation against property of the United States,
specifically, the Equestrian Statue of General Andrew Jackson, in Lafayette Park and the resulting
damage was over $1,000.

(Destruction of Government Property and Aiding and Abetting, Causing an Act to be
Done, in violation of Title 18, United States Code, Section 1361 and 2)
Case 1:20-cr-00117-DLF Document 10 Filed 07/16/20 Page 2 of 2

COUNT TWO

On or about June 22, 2020, within the District of Columbia, defendants, GRAHAM
LLOYD, RYAN LANE, LEE MICHAEL CANTRELL, CONNOR JUDD, and UZZIAH
HAIRSTON, did willfully injure or destroy, or attempted to injure or destroy, a structure, plaque,
statue, or other monument on public property commemorating the service of any person in the
armed forces of the United States, namely, the Equestrian Statue of General Andrew Jackson,
commemorating General Jackson’s service to the United States military during the War of 1812,
which statue is located on property owned by, or under the jurisdiction of, the Federal Government.

(Destruction of Veterans’ Memorials and Aiding and Abetting, Causing an Act to be
Done, in violation of Title 18, United States Code, Section 1369 and 2)

A TRUE BILL:

FOREPERSON.

t !

Muk E. Mey,
ttorney of the United States in

and for the District of Columbia.
